DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 
Claims 1-3, 5, 7-8, 10-15, 17-18, and 20 are currently amended see REMARKS August 26, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-20 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 11 recite a portfolio profile for at least one entertainment professional comprising entertainment professional’s artistic works, the entertainment professional’s characteristics, the entertainment professional’s fan demographic information, and the entertainment professional’s existing accomplishments; determining an overall entertainment professional score from weights assigned to the entertainment professional’s existing accomplishments by the system; determining a simulated score from one or more of weights assigned to existing entertainment professional accomplishments selected by the entertainment professional for simulating the score and weights assigned to entertainment professional accomplishments added by the entertainment professional for simulating the score; (presenting) the overall entertainment professional score; (presenting) a list of the existing entertainment professional accomplishments and the added entertainment professional accomplishments from which to select for the simulated score; (presenting) the simulated score for the selected actual and added entertainment professional accomplishments; and allowing the entertainment professional to vary the existing entertainment professional accomplishments selected for simulating the score vary the entertainment professional accomplishments and weights assigned to the existing and added entertainment professional accomplishments, in order to demonstrate how varying existing and added entertainment professional accomplishments and assigned weights improves or negatively impacts the score; and providing: the entertainment professional with the ability to information about how long a fan engaged with a portfolio post; and automatic updates output when the portfolio profile is updated with new artistic works and new accomplishments.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to put together a portfolio of their content or a collection of content and assess the work by comparing it to their accomplishments and target demographic to help plan out a collaboration project to better reach a target demographic. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A career planning and project collaboration system comprising: a searching tool operable to identify the entertainment professional's accomplishments online, including on social media platforms, industry websites, and venue websites; an overall score calculator, a simulated score calculator, an entertainment professional interface for displaying, a searchable database, and a machine learning function social media channels.
Claim 11: A computing apparatus having a processor and a memory with computer readable program code, the processor under control of the computer readable program code configured to automatically or under entertainment professional control, a searching tool operable to identify the entertainment professional's accomplishments online, including on social media platforms, industry websites, and venue websites; an overall score calculator, a simulated score calculator, an entertainment professional interface for displaying, a searchable database, and a machine learning function, social media channels.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-10 and 12-20 further narrow the abstract idea recited in the independent claims 1 and 11 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use social networking services or online service to manage a user’s content collection and determine career choices (see Specification [0003]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-10 and 12-20 further narrow the abstract idea recited in the independent claims 1 and 11 and are therefore directed towards the same abstract idea. 
Claims 2, 10, and 12-15 are directed towards further narrowing the abstract idea of receiving collection data.
Claims 4-9 are directed towards further narrowing the abstract idea of displaying data on a map.
Claims 16-17 are directed towards further narrowing the abstract idea of storing the collected data. 
Claim 6 further recites the limitation of a display which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-20 are rejected under U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, 11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Wang (US 2017/0323210).
Claims 1 and 11: Berryman discloses a career planning and project collaboration system comprising: a portfolio profile for at least one entertainment professional comprising a of the entertainment professional’s artistic works, the entertainment professional’s characteristics, and the entertainment professional’s existing entertainment professional accomplishments (Paragraph [0006]; [0031]; [0041-0043]; Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited entertainment professionals. A basic way a user may interact is setting up a profile. A user may create or upload content (e.g. audio, video, graphical, textual, material, etc. The system may track personality profile data that is generated by or collected for a user. This can include biographical, personal, or interest information submitted by a scored user). An overall score calculator for determining an overall entertainment professional score from weights assigned to the entertainment professional’s existing accomplishments by the system (Paragraph [0006]; [0031]; [0062-0063]; [0076] Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score). A simulated score calculator using a machine learning function to determine a simulated score from one or more of weights assigned to existing entertainment professional accomplishments and weights assigned to added entertainment professional accomplishments selected by the entertainment professional for simulating the score (Paragraph [0006]; [0031]; [0062-0065]; [0076] Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score. In another example system can include hardware and software components that may automatically adjust system parameters based on e.g. an algorithm or a machine learning process such as a neural net). A user interface for: displaying the overall entertainment professional score (Paragraph [0006]; [0031]; [0062-0063]; [0076]; [0091-0092]; Figs. 4 and 7, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score. The system can generate an administration console for a collaboration platform. It can be in the form of a graphical user interface. The system can determine a social score for each of the performers). Displaying a list of the existing entertainment professional accomplishments and the added entertainment professional accomplishments from which to select for the simulated score (Paragraph [0006]; [0031]; [0062-0063]; [0076]; [0091-0092]; Figs. 4, 6A, and 7, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score. The system can generate an administration console for a collaboration platform. It can be in the form of a graphical user interface. The system can determine a social score for each of the performers). Displaying the simulated score for the selected actual and added entertainment professional accomplishments; and allowing the entertainment professional to vary the existing entertainment professional accomplishments selected for simulating the score vary the entertainment professional accomplishments added for simulating the score, and vary the weights assigned to the existing and added entertainment professional accomplishments in order to change the simulated score (Paragraph [0006]; [0027-0028]; [0031]; [0062-0065]; [0076] Fig. 1, embodiments of a collaborative scoring system for identifying artists with success potential are described herein. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score. (The examiner notes that the broadest reasonable interpretation of allowing a user to vary the user accomplishments selected for simulating a score would include the disclosed invention of having an administrator capable of adjusting weights and managing the types of information selected to determine an engagement score)).
However, Berryman does not disclose a searchable database of the entertainment professional’s artistic works; and a collection of fan demographic information provided by the at least one entertainment professional and provided by a searching tool operable to identify the entertainment professional's accomplishments online, including on social media platforms, industry websites, and venue websites; wherein the weights include a number of times the entertainment professional is searched for within the planning and collaboration system; demonstrate how varying existing and added entertainment professional accomplishments and assigned weights improves or negatively impacts the score; and a social media integration providing: the entertainment professional with the ability to information about how long a fan engaged with a portfolio post within the planning and collaboration system; and automatic updates output through social media channels when the portfolio profile is updated with new artistic works and new accomplishments.
In the same field of endeavor of managing an artist’s online presence Munaco teaches a searchable database of the entertainment professional’s artistic works (Paragraph [0041-0044]; [0051]; [0058]; Fig. 1, a server accessible through the internet hosts the social network service. Th server is typically a machine or plurality of machines. The server may be internally or externally connected to at least one database. Further, the recitation of a first database and a second database does not necessarily require that such databases are separate from one another. The social network service provides a means for each member to create and maintain a homepage after registering. A homepage is a webpage dedicated to a particular entity, such as a member, a media file, or a company. The social network service provides a means for members to upload audio and video files to the server. Once uploaded, the audio and video files may be accessed from the social network service in any manner. It is to be appreciated that updates regarding the audio and video files may be presented in any suitable manner including while searching for audio or video files. The social network service can provide an interface for artist members to upload media files and an interface for fan members to play and rate media files of various artist members). A collection of fan demographic information (Paragraph [0041-0044]; [0052-0054]; Fig. 2A, the electronic information provided on a member’s homepage may include a profile, real time comments, and demographic information. Applicant wishes to define demographic inflation as including name, age, sex, geographic location, interests, and entertainment preferences. The social media network service may also compile demographic information of the commenting members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of collecting fan demographics information as taught by Munaco. With the motivation of promoting and networking individual artists to help them improve their overall social standing (Munaco [0006-0007]).
In the same field of endeavor of predicting the popularity of media Wang teaches provided by the at least one entertainment professional and provided by a searching tool operable to identify the entertainment professional's accomplishments online, including on social media platforms, industry websites, and venue websites (Paragraph [0060]; Fig. 1, metadata regarding media may include one or more media type, media category, media section, and author name. Media section may indicate the section where digital media is located on a website or platform). Wherein the weights include a number of times the entertainment professional is searched for within the planning and collaboration system (Paragraph [0060-0062]; [0079]; Fig. 4, metadata regarding media may include one or more media type, media category, media section, and author name. Media section may indicate the section where digital media is located on a website or platform. System includes activity tracker may track activity associated with digital media viewed by client devices. For example, activity tracker may track number of views, clicks, or other interactions. System may receive and compile activity that is tracked as well as media features determined by analyzer). Demonstrate how varying existing and added entertainment professional accomplishments and assigned weights improves or negatively impacts the score (Paragraph [0007]; [0021]; [0055]; in some embodiments, an article of manufacture for predicting the popularity of media. In some embodiments, the plurality of predictions may include weighted and combined to form an overall prediction associated with the digital media. The sentiment scores may analyze one or more of the title and body, and determine whether each is directed to negative, positive, or neutral score). And a social media integration providing: the entertainment professional with the ability to information about how long a fan engaged with a portfolio post within the planning and collaboration system (Paragraph [0044]; Fig. 3, temporal features may include, for example, one or more of first view time difference, first 30-minute view, and page view time series. The first view time difference may be the time difference between publishing time and the first view of the digital media). And automatic updates output through social media channels when the portfolio profile is updated with new artistic works and new accomplishments (Paragraph [0067-0070]; Fig. 1, the publication of digital media is determined and published to a website on the internet. Alternatively, the digital media may be published on an application platform. The analysis of the digital media may be performed to determine features of the digital media. The features may include one or more of the temporal features, social features, contextual features, and metadata discussed. Analysis data may be compiled from client devices and social media servers and may be used to generate one or more popularity predictions regarding the digital media).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of a collection of fan demographic information provided by the at least one entertainment professional and provided by a searching tool operable to identify the entertainment professional's accomplishments online, including on social media platforms, industry websites, and venue websites; wherein the weights include a number of times the entertainment professional is searched for within the planning and collaboration system; demonstrate how varying existing and added entertainment professional accomplishments and assigned weights improves or negatively impacts the score; and a social media integration providing: the entertainment professional with the ability to information about how long a fan engaged with a portfolio post within the planning and collaboration system; and automatic updates output through social media channels when the portfolio profile is updated with new artistic works and new accomplishments as taught by Wang (Wang [0060]). With the motivation of helping to predict the popularity of media for a creator and determine the best content to publish on a social media platform (Wang [0004]).
Claims 4 and 14: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose wherein the collection of fan demographic information comprises one or more of age range, economic status, resident location type, country, and contact information for push notifications.
In the same field of endeavor of managing an artist’s online presence Munaco teaches wherein the collection of fan demographic information comprises one or more of age range, economic status, resident location type, country, and contact information for push notifications (Paragraph [0044]; [0052-0054]; Fig. 2A, the electronic information provided on a member’s homepage may include a profile, real time comments, and demographic information. Applicant wishes to define demographic inflation as including name, age, sex, geographic location, interests, and entertainment preferences. The social media network service may also compile demographic information of the commenting members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of fan demographic information comprises one or more of age range, economic status, resident location type, country, and contact information for push notifications as taught by Munaco. With the motivation of promoting and networking individual artists to help them improve their overall social standing (Munaco [0006-0007]).
Claims 6 and 16: Modified Berryman discloses the career planning and project collaboration system as per claims 15 and 15. Berryman further discloses wherein the data related to performance metrics comprises values assigned to one or more of a location, a reputation, individual reviews, ensemble reviews, recommendations, awards, event/show highlights, audience demographics, and fan engagement metrics (Paragraph [0019]; [0031]; [0062-0063]; [0076] Fig. 1, the system can include a collaboration platform where performers are ranked against each other based on live performance feedback, raw social media numbers, and fan engagement. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score).
Claims 7 and 17: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose further comprising a presentation generator for generating presentations from one or more of at least portions of works from the collection of artistic works and information from the collection of entertainment professional characteristics, collection of fan demographic information, and the collection of existing entertainment professional accomplishments.
In the same field of endeavor of managing an artist’s online presence Munaco teaches further comprising a presentation generator for generating presentations from one or more of at least portions of works from the collection of artistic works and information from the collection of entertainment professional characteristics, collection of fan demographic information, and the collection of existing entertainment professional accomplishments (Paragraph [0044]; [0052-0054]; Fig. 2A, the electronic information provided on a member’s homepage may include a profile, real time comments, and demographic information. Applicant wishes to define demographic inflation as including name, age, sex, geographic location, interests, and entertainment preferences. The social media network service may also compile demographic information of the commenting members). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of further comprising a presentation generator for generating presentations from one or more of at least portions of works from the collection of artistic works and information from the collection of user characteristics, collection of fan demographic information, and the collection of existing user accomplishments as taught by Munaco. With the motivation of promoting and networking individual artists to help them improve their overall social standing (Munaco [0006-0007]).
Claims 8 and 18: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. Berryman further discloses further comprising a social media integration for exchanging information with social media platforms, wherein the social media integration comprises a push notification program triggered to send a notification based on an entertainment professional determined criteria (Paragraph [0019]; [0031-0034]; Fig. 1, the system can include a collaboration platform where performers are ranked against each other based on live performance feedback, raw social media numbers, and fan engagement. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. A user may create or upload content to a social media profile). 
Claims 9 and 19: Modified Berryman discloses the career planning and project collaboration system as per claims 8 and 18. Berryman further discloses wherein the social media integration comprises streaming services for streaming artistic works to an audience (Paragraph [0019]; [0030-0034]; Fig. 1, the system can include a collaboration platform where performers are ranked against each other based on live performance feedback, raw social media numbers, and fan engagement. Scoring sources can include websites such as streaming platforms. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. A user may create or upload content (e.g. video) to a social media profile, video hosting portal, or band contest website).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Wang (US 2017/0323210) even further in view of Barlow (US 2015/0356691). 
Claims 2 and 12: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose wherein the collection of artistic works comprises primary artistic works created by the entertainment professional and secondary artistic works created by others.
In the same field of endeavor of managing a collection of an artist’s works Barlow teaches wherein the collection of artistic works comprises primary artistic works created by the entertainment professional and secondary artistic works created by others (Paragraph [0056-0058]; Figs. 8 and 9, once a work is identified through the user of the work identification field the server will provide for a rating interface. The rating interface can provide the user with the title of the work being rated, a comment entry field, and/or a plurality of rating interfaces that are individually associated with a rating category or characteristic to be rated. The rating interface can be displayed a slide tool having a point that can be repositioned along the slide to indicate a value for the particular category or characteristic being rated. In certain aspects the previously rated works may be a certain number of works from a genre. The number of works displayed in a secondary display can be the last 10 or 20 works rated for a particular genre, the last 10-20 works associated with a user defined criteria).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of artistic works comprises primary artistic works created by a user and secondary artistic works created by others as taught by Barlow. With the motivation of promoting and networking individual artists to help them improve their overall social standing by allowing artists to improve the content being created by understanding their current work (Barlow [0002]).
Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Wang (US 2017/0323210) even further in view of Dion (US 2007/0094121).
Claims 3 and 13: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose wherein the collection of entertainment professional characteristics comprises a physical description of the entertainment professional and a description of skills at which the entertainment professional is proficient.
In the same field of endeavor of managing an artist’s online portfolio Dion teaches wherein the collection of entertainment professional characteristics comprises a physical description of the entertainment professional and a description of skills at which the entertainment professional is proficient (Paragraph [0067-0068]; Figs. 11 and 12, the user or staff member is prompted to enter information that includes but is not limited to skills, competencies, licenses, and certifications. The software will aggregate, store, and retrieve the information when promoted. When a user desires complete system inputs the line to function will facilitate the user updates of personal demographic details and selection of a set of keywords that assist in describing the user and their objectives).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of user characteristics comprises a physical description of the user and a description of skills at which the user is proficient as taught by Dion. With the motivation of promoting and networking individual artists to help them improve their overall social standing by better managing a comprehensive portfolio detailing the artist and their works (Barlow [0007]).
Claims 5 and 15: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman further discloses a time between performances, a list of future performances, and data related to performance metrics (Paragraph [0019]; [0031]; [0062-0063]; [0076] Fig. 1, the system can include a collaboration platform where performers are ranked against each other based on live performance feedback, raw social media numbers, and fan engagement. An example system can score collaborative challenges based at least in part on social, audience, engagement, and reach. The system can determine an engagement score based on assigning points to, for example: profile creation, followers, following, uploading assets, sharing content, invites to projects, and based on registration of invited users. A scoring server can associate points and weights with various types of information. For example, a scored user gaining 100 likes on a piece of uploaded content on a particular scoring source may be associated with a point value of 3, as one component of engagement category that itself may be associated with a weight of 0.4 in an overall MCS determination formula. System can aggregate and weight points for various such components according to associated values in scoring database. Similarly, the administrator can adjust weights for calculating engagement. These attributes can be weighted to determine how much each of the attribute factors into the overall engagement score).
However, Berryman does not disclose wherein the collection of entertainment professional accomplishments comprises one or more of an educational level attained by the entertainment professional, a list of educational courses completed by the entertainment professional.
In the same field of endeavor of managing an artist’s online portfolio Dion teaches wherein the collection of entertainment professional accomplishments comprises one or more of an educational level attained by the entertainment professional, a list of educational courses completed by the entertainment professional (Paragraph [0067-0068]; Figs. 11 and 12, the user or staff member is prompted to enter information that includes but is not limited to skills, competencies, licenses, and certifications. The software will aggregate, store, and retrieve the information when promoted. When a user desires complete system inputs the line to function will facilitate the user updates of personal demographic details and selection of a set of keywords that assist in describing the user and their objectives. The user chooses to further define the education the user has as an input).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of wherein the collection of user characteristics comprises a physical description of the user and a description of skills at which the user is proficient as taught by Dion. With the motivation of promoting and networking individual artists to help them improve their overall social standing by better managing a comprehensive portfolio detailing the artist and their works (Barlow [0007]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Wang (US 2017/0323210) even further in view of Berson (US 2016/0055597).
Claims 10 and 20: Modified Berryman discloses the career planning and project collaboration system as per claims 1 and 11. However, Berryman does not disclose further comprising a collaboration tool for sharing and editing information among entertainment professionals to jointly produce artistic works.
 In the same field of endeavor of managing a reputation score Berson teaches further comprising a collaboration tool for sharing and editing information among entertainment professionals to jointly produce artistic works (Paragraph [0024]; [0047]; Fig. 2, some embodiments provide a system that is an integrated solution for content creators/collaborators (e.g. directors, actors, etc.) to network with and exchange ideas in a media rich environment. Annotations created by the content creators in association with a project and video production within the system may take the form of text, video, audio, of photos and may be visually represented along a video timeline in the form of various color-coded icons. The annotations may also be commented on by other verified collaborators of the content, peers, etc.).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing and rating artists or online content creators as disclosed by Berryman with the system of managing further comprising a collaboration tool for sharing and editing information among users to jointly produce artistic works as taught by Berson. With the motivation of promoting and networking individual artists to help them improve their overall social standing and reputation by working with other creators (Berson [0004]).

Therefore, claims 1-20 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed August 26, 2022, with respect to the rejections of claims 1-20 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are not directed to a mental process as they cannot be performed in the human mind. The applicant argues that a profile comprising a searchable database of a user’s works and information; as well as calculating a score using a machine learning function; determining weights that include a number of times an entertainment professional is searched for within a system; and determining how long a fan engages with a post on a system cannot be performed in the human mind. However, the examiner respectfully disagrees as the claims are directed to merely recited a series of steps involving gathering user information i.e. a collection of a user’s works, characteristics, fan demographic information, accomplishments, etc. and determining a score based on a series of weights assigned to the selected inputs, and presenting the results. The steps of merely using a generic computer to gather and analyze results such as determining how long a fan engages with a post and the number of times a professional is searched are steps that performed by applying a generic computer and not a description of an improvement to a technology or technological field. This is directed to a mental process as a human could mentally determine a score based on a user’s profile containing various information such as their works and accomplishments and present the final score. Furthermore, merely utilizing a generic computer or known technology to perform the steps do not automatically direct the claims to not being a mental process. Examples the courts have identified as a mental process being performed on a generic computer or in a computer environment include: An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01 and An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Other similar examples the courts have identified as reciting a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). 
The applicant further argues that the claims are not directed to a certain method of organizing human activity as the claims recite determining an overall score calculator that uses a user’s accomplishments with system assigned weights to determine an overall score. However, the examiner respectfully disagrees as the claims are directed to a user generating an overall score for their characteristics such as their achievements to help artistic professionals to connect, collaborate, and find work. These claims are directed to managing personal behavior or interactions between people. Similar examples of claims that are directed to a certain method of organizing human activity include:  filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); An example of a claim reciting social activities is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable. 887 F.3d at 1384-85, 126 USPQ2d at 1503-04. The Federal Circuit found that the claims were directed to the abstract idea of "voting, verifying the vote, and submitting the vote for tabulation", which is a "fundamental activity that forms the basis of our democracy" and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05; and a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
The applicant further argues that the claims are directed to an improvement in a technology or technical field as they recite an improvement in the field of streaming media. However, the examiner respectfully disagrees as the recited claims are directed to improving the process of managing a user’s career by providing a portfolio of their work and presenting the rankings of their accomplishments to help facilitate collaborations with other professionals. The examiner does not find this as an improvement in a technical field or a technical problem but as an improvement to an abstract idea which is insufficient in directing the claims to a practical application. Similar examples the courts have identified as not being showing an improvement to a technology include: A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-10 and 12-20 are allowable as being dependent on claims 1 and 11 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed August 26, 2022, with respect to the rejections of claims 1, 4, 6-9, 11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berryman (US 2017/0109839) in view of Munaco (US 2013/0238444) further in view of Wang (US 2017/0323210), are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1 and 11: Applicant argues that the combination of Berryman and Munaco fail to disclose the amended claim limitation of “a collection of fan demographic information provided by the at least one entertainment professional and provided by a searching tool operable to identify the entertainment professional's accomplishments online, including on social media platforms, industry websites, and venue websites; wherein the weights include a number of times the entertainment professional is searched for within the planning and collaboration system; demonstrate how varying existing and added entertainment professional accomplishments and assigned weights improves or negatively impacts the score; and a social media integration providing: the entertainment professional with the ability to information about how long a fan engaged with a portfolio post within the planning and collaboration system; and automatic updates output through social media channels when the portfolio profile is updated with new artistic works and new accomplishments.” However, upon further search and consideration the examiner finds that Wang can be used to modify Berryman to disclose the amended claim limitations. Wang discloses a system of predicting the popularity and reach of potential proposed media created by a content creator (Wang [0026]). Wang discloses a system for determining the metadata regarding media which may include one or more media type, media category, media section, and author name. A media section may indicate the section where digital media is located on a website or platform. The system includes an activity tracker which may track activity associated with digital media viewed by client devices. For example, activity tracker may track number of views, clicks, or other interactions. The system may receive and compile activity that is tracked as well as media features determined by analyzer. Which helps Wang to further track and activities of users related to media on social networks. As well as demonstrate how varying existing and added entertainment professional accomplishments would impact content’s popularity score (Wang [0007]; [0021]; [0055]). Therefore, the 103 rejection is maintained. 
Claims 2-10 and 12-20 were argued as being allowable only as being dependent on claims 1 and 11. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Carmel (US 2011/0302103) Popularity prediction of user generated content.
Whitelaw (US 2014/0358888) Method, system, and computer program product for monitoring online reputations with the capability of creating new content.
Hunt (US 2013/0124644) Reputation services for a social media identity.
Bacus (US 8712937) Predicting popularity of electronic publications.
Romagnolo (US 2013/0204664) System and method for evaluating and optimizing media content.
Peters (US 2017/0337621) Electronic marketplace for creative works.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629